1     KELLEY DRYE & WARREN LLP                              KELLEY DRYE & WARREN, LLP
      Tahir L. Boykins (State Bar No. 323441)               Lauri Anne Mazzuchetti (pro hac vice)
2     10100 Santa Monica Boulevard                          Glenn T. Graham (pro hac vice)
      23rd Floor                                            One Jefferson Road, 2nd Fl.
3     Los Angeles, CA 90067-4008
      Telephone: (310) 712-6100                             Parsippany, NJ 07054
4     Facsimile:    (310) 712-6199                          Telephone: (973) 503-5900
      tboykins@kelleydrye.com                               Facsimile: (973) 503-5950
5                                                           lmazzuchetti@kelleydrye.com
                                                            ggraham@kelleydrye.com
6
     Attorneys for Defendants Sunrun Inc.
7
     MCGUIRE LAW, P.C.
8    Eugene Y. Turin (pro hac vice)
     55 W. Wacker Drive, 9 th Floor
9    Chicago, Il 60604
     Telephone: (312) 893-70002
10   Facsimile: eturin@mcgpc.com
11   AHDOOT & WOLFSON, PC
     Robert R. Ahdoot
12   10728 Lindbrook Drive
     Los Angeles, California 90024
13   Telephone: (310) 474-911
     Facsimile: (310) 474-8585
14   rahdoot@ahdootwoolfson.com
15   Attorneys for Plaintiff Curtis Saunders
16
                                  UNITED STATES DISTRICT COURT
17
             NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
18

19
     CURTIS SAUNDERS, individually and on                    Case No. 4:19-cv-4548-JCS
20   behalf of classes of similarly situated individuals,
                                                             (Assigned to Hon. Haywood S. Gilliam, Jr)
21
                              Plaintiff,
                                                            ORDER GRANTING STIPULATION TO
22                                                          EXTEND TIME TO RESPOND TO
            v.
                                                            DEFENDANT’S MOTION TO DISMISS
23                                                          AND CONTINUE HEARING DATE
     SUNRUN, INC., a Delaware Corporation,
24
                              Defendant.
25

26

27
28

      ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND AND CONTINUE
                                HEARING DATE
                             CASE NO. 4:19-CV-4548
1           The Court, having reviewing the Joint Stipulation of the parties to extend Plaintiff’s time to

2    respond to Defendant’s Motion to Dismiss and continue the hearing date, hereby orders that;

3           1.     Plaintiff’s opposition to Defendant’s Motion to Dismiss is to be filed on or before

4                  December 23, 2019;

5           2.     Defendant’s reply in support of its Motion to Dismiss is to be filed on or before

6                  January 23, 2020;

7           3.     The hearing on Defendant’s Motion to Dismiss is continued and rescheduled to

8                  February 6, 2020 at 2:00 p.m.
9

10          PURSUANT TO STIPULATION, IT IS SO ORDERED.

11    Dated: 12/9/2019

12
                                                          Hon. Haywood S. Gilliam, Jr.
13                                                        United States District Judge
14

15

16

17

18

19

20

21

22

23
24

25

26

27
28                                                    1
       ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO MOTION TO
                      DISMISS AND CONTINUE HEARING DATE
                              CASE NO. 4:19-CV-4548
